Title: To James Madison from William Eustis, 10 May 1823
From: Eustis, William
To: Madison, James


        
          
            Dear Sir,
            Roxbury May 10th. 1823.
          
          I cannot resist the temptation to write you. The revolution of political sentiment demonstrated in the elections for the ensuing year, the triumph of Rebublican [sic] principles throughout the state and even at the head quarters, must be highly acceptable to every friend of our civil institutions, and to no one more than to you. In looking round I can find no one of my political friends with whom I can communicate on the occasion with so much satisfaction, or from whom, I could expect a corresponding sympathy. It is said of politicians, and there may be some truth in the imputation, that they have no hearts. If indeed they are rare, it remains to value them more highly. On my return from washington, which from bad roads and other causes, was on the evening of the day of election I was astonished at seeing the votes of the metropolis nearly divided; every subsequent day

evinced a change of opinion in the country untill our majority was secured by nearly 4000. The Senate is decidedly Republican and it is almost reduced to a certainty that the house will be of the same description. This change has been in slow but gradual progress for several years. The administration of Governor Brooks was marked by a temperance and moderation which soothed if it did not satisfy opposition. He having retired, the old republicans ⟨resumed?⟩ their old ground; respect for another member of the revolution ⟨carrie?⟩d some weight. The young men, having had no agency in the late conflicts set up for themselves, held their meetings, and generally without distinction of party acted for themselves, joined the old Republicans and boldly and openly took the side of the country. Mr Otis the favorite of his party did not find in them the expected support. Beyond the limits of that party the result proved that he had no friends. The great question was an approval or disavowal of the Hartford Convention. There were various others of minor consideration which were not without their effect. Still this may be considered the pivot on which the election turned. The old men, favorers of all the former federal measures felt themselves, many of them, bound in honor to support the man of their party, others could not on sober reflection swallow this bone. The young men said—this was too bad—we had no hand in it—and we will not now give it our sanction. In the city it is said a large majority of those who are coming into life are Republicans. At any rate the charm is broken. The spell is dissolved I believe forever. The cause is in the hands of the rising generation, who from present appearances will guard it well. Their conduct has been distinguished by honor, talents, character and an open perseverance becoming the principles they have contended for. Having triumphed they are modest & unassuming, having nothing with which to repr[o]ach themselves, while their antagonists are said not to have similar consolation under a defeat equally unexpected & fatal to their last hopes. I have been affected almost to tears, at the post and conversation of dozens of these young men who come to visit me. Conscious t⟨h⟩at they have contended for principles and not for men, they come ⟨round me?⟩ as the old Steward in whose keeping they have deposited their treasure satisfied with the fruit of their exertions, seeking nothing for themselves, asking only moderation & tolerance for the vanquished.
          To have been the medium thro’ which this change has been & will be announced, is among the last and most consoling circumstances of my life. Whether considered in a public or personal light, it is a triumph which will outweigh any care or trouble attached to it. Too far advanced in life to engage in new labors and new trials, if it shall please God to hold me along to delive⟨r⟩ unimpared to a younger man this precious treasure, I will say [“]Lord, now lettest thou they servant depart in peace.”
          
          Believing, my dear sir, that you would be gratified in knowing something of the career and manner of this generally unexpected event (altho our friends were full of confidence from the beginning & had managed their affairs with an address calculated to inspire that confidence) knowing, well knowing, the interest you take in every success of Republicans like these, and assured of your friendship of which I am proud, I will only add the great respect and the greater esteem with which I am invariably your obedt servt.
          
            W. Eustis
          
        
        
          Mrs Eustis unites in kind rembrance to Mr & Mrs Madison.
        
      